Counsel call our attention to what they conceive to be an inconsistency in our decisions resulting from the rule so long fixed in Alabama that the presumption of innocence is to be treated as a matter of evidence, whereas its logical effect as such has not been observed, and we should therefore dress it in different language. They point out that in the Hackworth Case, supra, notwithstanding such presumption, the affirmative charge was given, and was due the defendant, though the scintilla rule obtains in Alabama, and that, if the presumption of innocence be evidence, it should be held to create a conflict; that the holding that there was no conflict refutes a claim that it is evidence. They might also have pointed out that in criminal cases, where the evidence is undisputed, the affirmative charge may be given for the state, notwithstanding this presumption of innocence which did not therefore create a conflict. There the scintilla rule also obtains. Taylor v. State, 121 Ala. 24,25 So. 689; Parrish v. State, 139 Ala. 16, 51, 36 So. 1012; Wallace v. State, 19 Ala. App. 287, 97 So. 147.
While this court is firmly committed to the doctrine as we have stated it in the opinion, its uniform application is such that apparently it has never been thought to create a conflict. Though such presumption may be in the "nature of evidence," it has been so regarded only when the evidence as to some question of fact was otherwise conflicting or where there were conflicting inferences from it, or when it was circumstantial in nature. In the Hackworth Case, supra, the evidence was direct and undisputed, and no two inferences could be reasonably drawn if the jury believed it. Likewise in criminal cases it has never been held sufficient of itself to create a conflict, or conflicting inferences, when the evidence did not otherwise show such a conflict. It is merely a principle treated in the "nature of evidence" which is material in aiding the jury to arrive at a correct conclusion from a state of the evidence to which we have referred. If there may be just criticism of an application to it of the name of "evidence," that question has long since in Alabama been beyond the point of judicial controversy. To do so is now and long has been stare decisis. This presumption has been referred to in our decisions as having peculiar significance in criminal cases when the evidence was circumstantial. Gilmore v. State, 99 Ala. 154,159, 13 So. 536; Salm v. State, 89 Ala. 56, 8 So. 66.
We do not feel justified now in departing from a doctrine so well fixed in our decisions, though its terminology may be thought subject to criticism.
The application of appellant to modify the opinion must therefore be denied.